DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.

 Response to Amendment
As per the instant Application having Application number 15/974,075 the examiner acknowledges the applicant's submission of the amendment dated 05/11/2022. At this point, claims 1, 10-12, and 16-17 have been amended. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 05/11/2022, with respect to 35 USC 112 (b) rejection of claim 10 have been fully considered and are persuasive.
Applicant’s argument regarding claim 10:
The Examiner rejected claim 10 under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention. Specifically, the Examiner points out that it is unclear how one generates attention weights based on attention weights in claim 10. Applicant has amended claim 10 according to paragraph 0055 of the Specification as suggested by the Examiner. Applicant submits the amended claim 10 satisfy all requirements under 35 U.S.C. § 112(b). 
Accordingly, Applicant respectfully requests reconsideration and withdrawal of the 112 rejection.
The 35 USC 112 (b) rejection of claim 10 has been withdrawn.

Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 05/11/2022, with respect to the 35 U.S.C. § 103 rejection of claims 1, 11 and 16 under 35 U.S.C. § 103 as being unpatentable over "Neural Generative Question Answering" (hereinafter "Yin") in view of "Curriculum Learning of Multiple Tasks" (hereinafter "Pentina") have been fully considered and are persuasive.
Applicant’s argument regarding claims 1, 11, and 16:
The Examiner acknowledges that Yin does not explicitly disclose the order in which the training samples are presented to the neural model (OA, pp. 6-7), but then asserts Pentina;s Section 3.3 and 4.1 are relevant to these features. Applicant respectfully traverses. 
Pentina discusses processes multiple tasks in a sequence with sharing between subsequent tasks, "instead of" solving all tasks jointly. (Pentina, Abstract; emphasis added). Pentina also discusses finding the best order of tasks to be learned. (Pentina, Abstract). Specifically, as also quoted by the Examiner, Pentina's Section 3.3 describes an algorithm that orders all tasks in a specific sequence. (Pentina, Sec. 3.3). Pentina further discusses an extension to the algorithm, that tasks to form subsequences, and allows the learner to choose whether to continue one of the existing subsequences (tasks) or to start a new one. (Pentina, Sec. 3.3). In other words, Pentina at most discusses training a learner for multiple tasks in a sequential order, e.g., as conceded by the Examiner "Algorithm 1 summarizes sequential learning of multiple tasks with SeqMT." (OA, p. 7).
However, Pentina does not discuss switching to a second training strategy that mixes 
samples corresponding to the different task types, resulting in a "second ordering" of samples. The Examiner asserts the linear SVM baseline that is used to compared with SeqMT is trained on data that is merged from all tasks as allegedly relevant to the "second training strategy that mixes samples corresponding to the different task types." Applicant respectfully disagrees and submits Pentina trains a sequential learning model using its Algorithm 1 and then trains a linear SVM baseline model on data that is merged from all tasks for performance comparison. (Pentina, Sec. 4.1). Pentina then concludes that "learning multiple tasks in a sequential manner can be more effective than learning them jointly." (Pentina, Sec. 4). Thus, Pentina in fact compares its sequential learning strategy with a joint learning strategy, by implementing only the sequential learning strategy on a model and implementing only the joint learning strategy on the baseline model. Pentina does not "initially select... a first training strategy that first selects samples corresponding to a first task type and subsequently selects samples corresponding to a second task type," and then switch "to selecting ... a second training strategy that mixes samples corresponding to the different task types" as recited in claim 1. Pentina further has no mention of switching from "a first ordering" of samples to a "second ordering" of samples, both of which are presented to train the same "neural model." 
In the Advisory Action, while the Examiner noted "the amended limitations will require further search and consideration," the Examiner cited to p. 5496, Sec. 401 of Pentina that "explicitly discloses both training strategies being used to train a linear SVM." Applicant again emphasizes that Pentina discusses a linear SVM baseline model for performance comparison with its sequential training strategy (Algorithm 1). Specifically, the cited portions of Pentina discusses the sequential training strategy ("SeqMT") is compared with "a linear SVM baseline that solves each task independently (IndSVM)." Pentina also compares "SeqMT" with the "performance of a linear SVM trained on data that is merged from all task (MergedSVM)." Then, Pentina's Table 2 clearly shows the performance comparison of "SeqMT" (the sequential training strategy of Pentina), "IndSVM" (a linear SVM trained to solve each task independently) and "MergedSVM" (a linear SVM trained on data that is merged from all tasks). Therefore, Pentina indeed aims at comparing performances of the linear SVM baseline models, each trained to solve each task independently or trained jointly on data that is merged from all tasks. The Examiner's interpretation that the same linear SVM baseline model is trained using both "IndSVM" and "MergedSVM" is at odds with the teachings of Pentina, because in that case, Pentina would not be able to compare the respective average errors of "IndSVM" and "MergedSVM" .
(Bold emphasis added by the examiner)
The 35 U.S.C. § 103 rejection of claims 1, 11 and 16  has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, 11, and 16, taking claim 16 as exemplary: 
Though Yin et al., (“Neural Generative Question Answering”), part of the prior art of record, teaches the use of question and answer with a neural network and ground truth on page 7 in section 3.5 through the use of an RNN with an Interpreter and Answerer using word embeddings and a knowledge base.
Though Rabinovich et al., (US 2019/0147298 A1), part of the prior art made of record, teaches ground truth and training a model to incorporate multiple different tasks in paragraphs [0041], [0078], and [0079] through the training of a multi-task neural network for a neural network that is adaptable for handling child tasks.
Though Appu et al., (US 2018/0299841 A1), part of the prior art made of record, teaches models specific for a task in paragraphs [0142] and [0163] through deep learning of models that are trained for different tasks.
The primary reason for marking of allowable subject matter of independent claims 1, 11, and 16, taking claim 16 as exemplary in the instant application, is the combination with the inclusion in these claims of the limitations of a method, non-transitory computer-readable medium, and system comprising:
“wherein the plurality of training samples are presented to the neural model by: initially selecting a first set of training samples from the plurality of training samples according to a first training strategy that first selects samples corresponding to a first task type and subsequently selects samples corresponding to a second task type  resulting in a first ordering of the first set of training samples that covers each of the plurality of task types; and switching to selecting a second set of training samples from the plurality of training samples according to a second training strategy that mixes samples corresponding to the different task types, resulting in a second ordering of the second set of training samples that covers each of the plurality of task types.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the use of ground truth and question and answers with neural networks, and the training of neural networks to handle specific and multiple tasks, it does not teach wherein the plurality of training samples are presented to the neural model by: initially selecting a first set of training samples from the plurality of training samples according to a first training strategy that first selects samples corresponding to a first task type and subsequently selects samples corresponding to a second task type resulting in a first ordering of the first set of training samples that covers each of the plurality of task types; and switching to selecting a second set of training samples from the plurality of training samples according to a second training strategy that mixes samples corresponding to the different task types, resulting in a second ordering of the second set of training samples that covers each of the plurality of task types.
Dependent claim(s) 2-10, 12-15, and 17-20 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claim 1, 11, and 16 upon which claims 2-10, 12-15, and 17-20 depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124